Citation Nr: 0603586	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  03-31 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right carpal tunnel syndrome, status post release 
(major).

2.  Entitlement to an initial rating in excess of 10 percent 
for left carpal tunnel syndrome, status post release (minor).

3.  Entitlement to an initial compensable rating for right 
trigger thumb release residuals.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
February 2002.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In April 2003, the veteran testified before a local hearing 
officer at the RO.  In August 2004, he testified before the 
undersigned Veterans Law Judge at the RO.  Transcripts of 
both hearings are associated with the claim files.

In October 2003, the veteran withdrew several issues that had 
been developed for appellate review.  See VA Form 9, Appeal 
to Board of Veterans' Appeals.  


FINDINGS OF FACT

1.  The veteran's right and left carpal tunnel syndrome is 
manifested by symptoms of pain, numbness, swelling, and 
complaints of problems driving and sleeping.  

2.  Throughout the entire appeal period, impairment due to 
the veteran's right and left carpal tunnel syndrome has not 
exceeded that consistent with mild incomplete paralysis of 
the median nerve.

3.  Before August 26, 2002, the veteran's right trigger thumb 
release residuals were productive of complaints of pain, 
locking, and clicking; ankylosis was not shown.


4.  Since August 26, 2002, the veteran's right trigger thumb 
release residuals have been and remain productive of 
continued complaints of pain and difficulty holding and 
grasping objects; ankylosis is not shown, nor is limitation 
of motion consistent with a gap measuring one to two inches 
between the thumb pad and the fingers.

5.  By history and currently, the veteran's right trigger 
thumb release residuals have not been productive of 
functional impairment due to pain, incoordination, or 
fatigue.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right carpal tunnel syndrome have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code (Code) 8515 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for right carpal tunnel syndrome have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Code 
8515 (2005).

3.  The criteria for a compensable evaluation for right 
trigger thumb release residuals have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.71a, 
Diagnostic Code 5224 (in effect prior to and since August 26, 
2002); Diagnostic Code 5228 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.  See April 2002 
letter.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

Under VAOPGCPREC 8-03, 69 Fed. Reg. 25180 (2004), the VA 
General Counsel held, in substance, that if a veteran raises 
a downstream issue that was not covered in the initial notice 
letter dealing with a claim for service connection, no 
further VCAA notice is required.  Therefore, given the April 
2002 letter, the duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting evidence in connection with these downstream 
issues has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, VA asked the claimant in the 
April 2002 letter if there was any information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  If the evidence was held by a 
private physician, he was to provide authorizations so that 
the RO could obtain that evidence.  The veteran was also 
afforded VA examinations in February and May 2002.  Pertinent 
VA and private medical treatment records have also been 
associated with the claim folders.  The veteran was also 
instructed to "provide any evidence in [his] possession that 
pertains to the claim[s]."  See page two of July 2003 
statement of the case.  

Accordingly, the Board finds that all available and 
identified records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
notify and/or assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

II.  Factual Background

In the course of a VA general medical examination conducted 
in February 2002, the veteran indicated that he had undergone 
bilateral carpal tunnel surgery in 2001.  He complained of 
some mild continuing numbness in his hands.  He also noted 
that he had surgical release surgery for his right thumb in 
2001, and complained of locking and clicking in the IP 
(interphalangeal) joint in his right thumb.  Examination 
showed bilateral wrist range of motion as follows:  flexion 
to 70 degrees, extension to 80 degrees, lateral motion to 45 
degrees, and medial motion to 20 degrees.  No tenderness was 
shown.  The diagnoses included bilateral carpal tunnel 
syndrome, status post carpal tunnel release with a residual 
positive Tinel's and Phalen's sign; and right hand trigger 
thumb.  

On May 2002 VA general medical examination, the veteran 
complained of bilateral wrist pain and numbness, especially 
at night and when lifting objects during the day.  He 
described the pain as sometimes feeling like a burning 
sensation.  He also complained of pain and locking in his 
right thumb which is aggravated when grabbing anything.  
Examination showed bilateral wrist and right hand 
metacarpophalangeal palmar crease scars which were well 
healed and not tender to palpation.  No evidence of 
underlying tissue damage, keloid formation, or depression of 
the scars was observed.  Bilateral wrist examination showed 
neither swelling nor tenderness to palpation.  Tinel's and 
Phalen's sign testing were both negative.  Wrist range of 
motion test findings showed that the veteran was able to flex 
his right wrist to palmar flexion to 60 degrees, with 
dorsiflexion to 58 degrees, ulnar deviation to 30 degrees, 
and radial deviation to 20 degrees.  Left wrist range of 
motion testing revealed palmar flexion to 70 degrees, dorsal 
extension to 62 degrees, ulnar deviation to 20 degrees, and 
radial deviation to 20 degrees.  No upper extremity sensory 
deficits were noted.  Right thumb examination showed no 
swelling, and no tenderness to palpation.  Right trigger 
finger was noted on flexion and extension.  Testing of right 
thumb range of motion showed:  IP joint from 0 to 78 degrees, 
metacarpophalangeal joint from 0 to 42 degrees, and 
carpometacarpal joint from 0 to 12 degrees.  The diagnoses 
included bilateral carpal tunnel syndrome with surgical 
repair and sequela and right trigger thumb release with 
sequela.  

In an April 2003 VA outpatient record, it was noted that the 
veteran was seen for evaluation of carpal tunnel syndrome vs. 
ulnar neuropathy due to symptoms affecting both of his hands.  
The veteran complained of numbness, weakness, and tingling of 
the hands, and complained of dropping things.  He denied 
pain, cramping, and burning.  He gave a history of undergoing 
bilateral carpal tunnel release two years earlier.  
Examination showed no atrophy, normal tone, and normal 
bilateral arm strength.  Nerve conduction testing revealed 
normal median motor and sensory findings.  No sign of 
recurrent carpal tunnel syndrome was shown on either side.  
The diagnoses were left ulnar neuropathy and no recurrence of 
carpal tunnel syndrome.  

In April 2003, the veteran testified before a Decision Review 
Officer at the RO.  The veteran stated that suffered from 
numbness in his hands, and that his fingers swelled up at 
night.  He also complained of problems sleeping due to his 
bilateral wrist pain.  The veteran, while acknowledging that 
his right thumb was not ankylosed, complained that he had no 
right thumb strength and that his range of right thumb motion 
was limited.  

A July 2003 VA outpatient record includes a diagnosis of 
carpal tunnel syndrome vs. unspecific neuropathy.  The 
examiner commented that the current symptoms probably 
involved more of the ulnar nerve than the median nerve.  It 
was also noted that the current symptoms were not consistent 
with rheumatoid arthritis, even though the veteran tested 
positively to ANA and RF.

At his April 2004 hearing the veteran submitted into evidence 
(with a waiver of RO initial review) the following VA and 
private medical evidence.  

An August 2003 VA outpatient orthopedic clinic note shows 
that the veteran complained of increased symptoms consistent 
with carpal tunnel syndrome despite his use of braces.  The 
examiner noted that the veteran had been seen by VA 
rheumatology (see July 2003 VA outpatient record, discussed 
above), at which time his symptoms were not thought to be 
caused by rheumatoid arthritis, but that the symptoms were 
more likely ulnar in nature.  The examiner diagnosed median 
nerve compression, and disagreed with the VA rheumatology 
consult findings which found that the bilateral median nerve 
symptoms were only from the ulnar nerve compression.  

On private orthopedic consultation afforded the veteran in 
September 2003 (ordered by VA in August 2003), the veteran 
complained of numbness and tingling of both hands for the 
past year.  He added that the numbness extended into his 
forearm areas.  Examination of the hands showed that he could 
fully make a fist.  No abnormality on light touch was shown.  
He had neither tenosynovitis, thenar atrophy, nor weakness in 
elevation of the thumbs.  The examiner noted that the veteran 
had an elevated rheumatoid factor.  In pertinent part, 
bilateral recurrent carpal tunnel syndrome, by symptoms, was 
diagnosed.  The examiner noted that the veteran had no 
enlargement of the interphalangeal joints and had a history 
of trigger thumb release.  The examiner opined that the 
veteran needed to be afforded a rheumatology consult.  

The report of a private rheumatology consult, conducted in 
February 2004, shows that a history of numbness and tingling 
in both hands, with bilateral swelling, and pain (day and 
night) was reported.  The veteran was wearing wrist splints.  
Recent X-rays and a positive rheumatoid factor were noted to 
suggest rheumatoid arthritis; electrical studies were noted 
to remain silent.  Examination showed synovial tenderness 
over the wrists, along with palpable synovical thickening.  
Pain to percussion was elicited over the carpal tunnels.  The 
examiner commented that, in spite of the veteran's normal 
electrical studies, much of his symptomatology seemed to 
represent residual carpal tunnel syndrome and/or peripheral 
neuropathy.  

In August 2004, the veteran testified before the undersigned 
Veterans Law Judge.  He testified that he had had problems 
with his hands for the past two years, manifested by constant 
pain, numbness, swelling, and arthritis.  He added that his 
hands fall asleep when he drives, and that he had trouble 
sleeping due to the pain.  The veteran also indicated that 
his hands become stiff with cold weather.  He also mentioned 
that he had difficulty writing due to his right thumb trigger 
finger, and that the disorder made it hard for him to grasp 
objects.  

III.  Pertinent Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
bilateral carpal tunnel syndrome and right thumb trigger 
finger, and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.


Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities (Rating Schedule), and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initially 
assigned ratings.  The U.S. Court of Appeals for Veterans 
Claims (Court) has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found -- a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.


The RO has rated the veteran's bilateral carpal tunnel 10 
percent for each wrist by analogy to Code 8515 (for median 
nerve impairment/paralysis).  See 38 C.F.R. § 4.20.  The 
veteran is right-handed.  Code 8515 provides that complete 
median nerve paralysis of the major extremity is rated 70 
percent disabling.  Complete paralysis in the minor extremity 
is rated 60 percent.  [Complete paralysis may be manifested 
by the hand inclined to the ulnar side, the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, the thumb in the plane of 
the hand (ape hand); pronation incomplete and defective, 
absence of flexion of index finger and feeble flexion of 
middle finger, cannot make a fist, index and middle fingers 
remain extended; cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb at right 
angles to palm; flexion of wrist weakened; pain with trophic 
disturbances.]

Severe incomplete paralysis affecting the major extremity is 
rated 50 percent disabling; severe incomplete paralysis 
affecting the minor extremity is rated 40 percent disabling.  
Moderate incomplete paralysis affecting the major extremity 
is rated 30 percent disabling; moderate incomplete paralysis 
affecting the minor extremity is rated 20 percent disabling.  
Mild incomplete paralysis affecting either extremity is rated 
10 percent disabling.

The RO has rated the veteran's right trigger thumb release 
residuals noncompensably disabling under the provisions of 
Code 5224.  See 38 C.F.R. § 4.71a.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirement for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

Before August 26, 2002, Code 5224 provided a 10 percent 
evaluation for favorable ankylosis of the major and minor 
thumb and a 20 percent evaluation for unfavorable ankylosis 
of the major and minor thumb.  38 C.F.R. § 4.71a, Code 5224. 

Since August 26, 2002, Diagnostic Code 5224 provides a 10 
percent evaluation for favorable ankylosis of the major and 
minor thumb and a 20 percent evaluation for unfavorable 
ankylosis of the major and minor thumb.  38 C.F.R. § 4.71a, 
Code 5224.  A note directs reviewers to also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a, Code 5224.

For the minor and major extremities, Diagnostic Code 5228 
provides that limitation of motion of the thumb with a gap of 
less than one inch (2.5 cm.) between the thumb pad and the 
fingers with the thumb attempting to oppose the fingers 
warrants a zero percent evaluation; limitation of motion of 
the thumb with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers warrants a 10 percent 
evaluation; and limitation of motion of the thumb with a gap 
of more than two inches (5.1 cm.) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Code 
5228.

In this case, neither the old nor the new regulations are 
more favorable to the veteran's claim.  Thus, the Board will 
apply the August 26, 2002, amended regulation to rate the 
veteran's disability for periods from and after the effective 
date of the amendment.  The prior version of the regulation 
will be applied to rate the veteran's disability for any 
period preceding the effective date of the amendment.  
VAOPGCPREC 3-00.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


The veteran's statements describing his symptoms are 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.  Discussion

Carpal Tunnel Syndrome

Having reviewed the entirety of the record, the Board finds 
that a rating in excess of 10 percent is not warranted for 
right or left carpal tunnel.  To warrant the next higher, 30 
(major -- right) or 20 (minor -- left) percent, rating, 
moderate incomplete paralysis of the respective left or right 
median nerve must be demonstrated.  Neither is shown.  The 
veteran's bilateral carpal tunnel release procedures relieved 
this problem, and the disability has since been manifested 
only by some weakness and slight sensory changes.  These 
findings are consistent with no more than mild incomplete 
paralysis of the median nerve.  See Code 8515.  Hence, the 
preponderance of the evidence is against increased ratings 
for left and right carpal tunnel syndrome.  The Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the Court in Schafrath, supra.  However, no 
potentially applicable provision provides a basis for a 
rating in excess of 10 percent for the veteran's bilateral 
carpal tunnel syndrome.  Specifically, the evidence does not 
reflect that the degree of impairment resulting from the 
veteran's service-connected disability more nearly 
approximates the criteria for the next higher evaluation 
pursuant to 38 C.F.R. § 4.7.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is not appropriate in this case.  As stated, the 
level of the veteran's right and left carpal tunnel syndrome 
disabilities are both approximately commensurate with a 10 
percent rating under Code 8515, the currently assigned 
evaluation.  Thus, the appeal is denied.  As noted, the 
symptoms necessary to support a higher rating are essentially 
missing from the objective medical evidence of record.  The 
Board concludes that a rating in excess of 10 percent is not 
warranted.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. 
§ 5107(b).

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected right and left 
carpal tunnel syndrome disabilities, as the Court indicated 
can be done in this type of case.  However, upon reviewing 
the longitudinal record in this case, we find that, at no 
time since the filing of the veteran's claim for service 
connection, in December 2001, has either his right or left 
carpal tunnel syndrome disability been more disabling than as 
currently rated under the present decision.

Right Trigger Thumb Release Residuals

Having reviewed the record in its entirety, and given the 
aforementioned medical evidence, the criteria for a 
compensable rating for residuals of a right trigger thumb 
release have not been met.  Despite the veteran's complaints 
of locking, clicking, and pain, prior to August 26, 2002, 
there is no medical evidence of record establishing ankylosis 
of the right thumb.  In addition, since August 26, 2002, 
while he complained of continued pain and difficulty holding 
and grasping objects, there is no medical evidence of record 
demonstrating ankylosis of the right thumb, or limitation of 
motion findings consistent with a gap of one to two inches 
between the right thumb pad and the fingers.  The Board 
acknowledges that the veteran underwent a trigger release 
operation in 2001.  It also acknowledges that in May 2002, 
some limitation of motion of the right thumb was noted.  
Nonetheless, not one of those reports or any other evidence 
of record suggests that the veteran's disability picture is 
(or was) productive of ankylosis or limitation of motion of 
either thumb with a gap of one to two inches between the 
thumb pad and the fingers.  Accordingly, the currently 
assigned noncompensable rating is appropriate, and the 
assignment of an increased rating for the right thumb is not 
warranted.  38 C.F.R. §§ 4.7, 4.71a, Codes 5224 and 5228.  
Significantly, carpal tunnel syndrome is also service-
connected, and separately rated (10 percent for each hand).  
Impairment which was the basis for those ratings may not be 
considered in rating the "trigger" thumb entity.

As previously indicated, the veteran's complaints of pain, 
locking, and trouble gripping and holding objects with his 
right hand are acknowledged.  Nonetheless, the objective 
medical evidence fails to demonstrate functional loss of the 
right thumb.  Rather, the medical evidence, by history and 
currently, shows that no right thumb swelling or tenderness 
was shown at the time of May 2002 VA examination.  Also, on 
private medical examination in September 2003, neither thenar 
weakness nor weakness in elevation of the thumb was observed.  
Essentially, the objective medical evidence of record is 
devoid of findings of right thumb functional limitation such 
as grip impairment due to pain.  Thus, a higher rating under 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 is not 
warranted.  See DeLuca, supra.

In view of the above, the Board finds that the application of 
the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. 
§ 5107(b) is not appropriate in this case.  As stated, the 
level of the veteran's right trigger thumb release residuals 
is not approximately commensurate with a compensable 10 
percent rating under Code 5224, or does the level of 
disability rise to the level as set out as warranting 10 
percent under Code 5228.  Thus, the appeal is denied.  As 
noted, the symptoms necessary to support a higher rating are 
essentially missing from the objective medical evidence of 
record.  The Board concludes that a compensable rating is not 
warranted.  The evidence is not so evenly balanced as to 
raise doubt concerning any material issue.  38 U.S.C.A. 
§ 5107(b).

The Board notes that the veteran was not notified of the 
revisions made to the criteria for rating limitations of 
finger motion were also revised, effective August 26, 2002.  
See Code 5228.  However, as compensable limitation of motion 
of the right thumb is not shown in this case, the veteran is 
not prejudiced by not being so notified.  


Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected right thumb 
disability, as the Court indicated can be done in this type 
of case.  However, upon reviewing the longitudinal record in 
this case, we find that, at no time since the filing of the 
veteran's claim for service connection, in December 2001, has 
the right thumb disability been more disabling than as 
currently rated under the present decision.

ORDER

An initial evaluation in excess of 10 percent for right 
carpal tunnel syndrome is denied.

An initial evaluation in excess of 10 percent for left carpal 
tunnel syndrome is denied.

An initial compensable rating for right trigger thumb release 
residuals is denied.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


